Citation Nr: 1131907	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left hand, arm, and leg.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected mechanical low back pain for the period from October 1, 2002, to July 8, 2005.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected mechanical low back pain with degenerative joint disease at L5/S1 and spondylolisthesis at L4 on L5, from July 9, 2005.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral plantar fasciitis.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected trigger thumb, left hand.


6.  Entitlement to a disability rating in excess of 10 percent for service-connected anterior basement membrane dystrophy of both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

A June 2003 rating decision denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left hand, arm, and leg, and mechanical low back pain.  

The June 2003 rating decision also granted the Veteran's claim of entitlement to service connection for migraines, and assigned a 30 percent initial disability rating, and granted the Veteran's claims of entitlement to service connection for bilateral plantar fasciitis; trigger thumb, left hand; and anterior basement membrane dystrophy, both eyes; and assigned each an initial noncompensable disability rating, all effective as of October 1, 2002.

By a July 2004 rating decision, the RO granted the Veteran's claim of entitlement to service connection for mechanical low back pain, and assigned an initial 10 percent disability rating, effective October 1, 2002.

By a September 2005 rating decision, the RO increased the initial disability ratings assigned to the Veteran's service-connected bilateral plantar fasciitis and trigger thumb, left hand, from noncompensable to 10 percent, effective October 1, 2002.  

The September 2005 rating decision also increased the disability rating assigned to the Veteran's service-connected mechanical low back pain with degenerative joint disease at L5/S1 and spondylolisthesis at L4 on L5, from 10 percent to 20 percent, effective July 9, 2005.

As the disability ratings assigned to the Veteran's service-connected disabilities are less than the maximum available ratings, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

By a July 2007 rating decision, the RO increased the disability rating assigned to the Veteran's service-connected anterior basement membrane dystrophy, both eyes, from noncompensable to 10 percent, effective December 12, 2006.

In a July 2009 rating decision, the RO increased the disability rating for migraines to 50 percent, effective December 16, 2005.  The RO indicated that this rating was the maximum schedular rating available in the rating schedule.  An extraschedular rating was denied.  The RO indicated that the rating decision was a total grant of benefits sought on appeal.  

The Board notes that the Veteran has been additionally granted entitlement to a total disability rating based on individual unemployability, effective July 2005.  

In the current January 2011 informal hearing presentation, the Veteran's representative indicated that the issue of a higher rating for migraines had been rendered moot; thus accepting the July 2009 rating decision as a total grant of benefits on appeal.  Accordingly, that issue is no longer before the Board.  
FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is attributable to service.  

2.  From October 1, 2002, to July 8, 2005, the Veteran had no more than slight limitation of motion of the lumbar spine, or more than mild neurological symptoms; he had characteristic pain on motion.  

3.  From July 9, 2005, the Veteran exhibited pronounced neurological impairment of the lumbar spine, to include neurological impairment of the lower extremities; the Veteran did not have "incapacitating episodes," per the definition in the rating code; also, the Veteran did not have ankylosis of the lumbar spine.  

4.  Prior to August 30, 2007, the Veteran did not have more than moderate bilateral plantar fasciitis as she did not exhibit marked deformity, swelling, or callosities.  

5.  From August 30, 2007, the Veteran exhibited severe but not pronounced bilateral plantar fasciitis as she did not have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo Achilles on manipulation.  

6.  Left trigger thumb does not cause disability the equivalent of unfavorable ankylosis of the thumb.  

7.  Anterior basement membrane dystrophy is manifested by corrected visual acuity which exceeds 20/70 in both eyes.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  From October 1, 2002, to July 8, 2005, the criteria for a rating in excess of 10 percent for service-connected mechanical low back pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2002).

3.  From July 9, 2005, the criteria for a rating of 60 percent for service-connected mechanical low back pain with degenerative joint disease at L5/S1 and spondylolisthesis at L4 on L5 have been met.  38 U.S.C.A.  1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5295 (2002).

4.  Prior to August 30, 2007, the criteria for a rating in excess of 10 percent for bilateral plantar fasciitis were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5299-5276 (2010).

5.  From August 30, 2007, the criteria for a rating of 30 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5299-5276 (2010).

6.  The criteria for a rating in excess of 10 percent for left trigger thumb have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5224 (2010).

7.  The criteria for an initial rating in excess of 10 percent for anterior basement membrane dystrophy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Codes 6099-6009 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial as to that claim.

With respect to the Veteran's claims for higher ratings, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated October 2002, April 2003, September 2004, May 2005, September 2005, December 2005, January 2006, June 2009, July 2009, and February 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are cumulatively thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two of the three elements required for service connection under 38 C.F.R. § 3.303(b): (1) that the condition was "noted" in service, and (2) evidence of post-service continuity of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The third element, evidence of a relationship between the present disability and the postservice symptomatology, may be established through lay testimony if the relationship and the disability are capable of lay observation.  See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, laypersons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  A lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting lay evidence.  Id.  

Peripheral Neuropathy of the Left Hand, Arm, and Leg

In May 2003, the Veteran was seen at The Neurology Clinic, P.C., for episodic numbness which had begun on her right side, but had switched to her left side, starting about 2 years before and occurring most recently for the last 4-5 months.  The examiner indicated that the Veteran had variable weakness of all four limbs with five and trunk flexion on testing of the muscle groups.  The reflexes were 2+ in the arms and also at the knees and ankles.  The Babinski's were flexor.  Sensory examination in the limbs for pin and vibratory sense was normal.  The diagnosis was episodic left paresthesia and previous history of right paresthesia; variable weakness of the limbs.  It was noted that the weakness could be part of the Veteran's migraine disorder or a transient ischemic attack (TIA).  

The Veteran was afforded a VA examination in May 2003.  Sensation in the extremities was normal on that examination.  On another May 2003 general medical examination, it was noted that numbness and partial hemiparesis occurred intermittently and the Veteran was being referred for a neurological evaluation.  

In June 2003, the Veteran was afforded a neurological examination.  At that time, the Veteran exhibited normal muscle strength of the upper and lower extremities, including grip strength.  There was also normal muscle mass and tone in all major muscle groups of the upper and lower extremities.  Deep tendon reflexes were 2+ and symmetrical at the biceps, triceps, brachioradialis, patella tendon, and Achilles tendon, bilaterally.  There was no Babinski's or Hoffman's present.  Sensation to pinprick, light touch, vibratory senses, and position senses were all normal.  The examiner concluded that there was no objective evidence of peripheral neuropathy.  

VA outpatient records dated in 2003-2004 documented complaints of numbness.  

In June 2005, the Veteran was afforded a VA examination which included nerve conduction studies which suggested left median peripheral neuropathy as well as axonal neuropathy.  An electromyography (EMG) revealed that the left upper extremity was normal.   

September 2005 VA outpatient records noted that the Veteran had episodes of left-sided numbness, but an MRI of the head was within normal limits and her history was less suggestive of multiple sclerosis.  

The Veteran was afforded a VA examination in September 2005.  It was noted that an EMG was indicating that the Veteran had a median nerve neuropathy on the left, and there were also some suggestive findings of early axonal neuropathy in the lower extremities, which might be related to diabetes mellitus.

In August 2009, the Veteran was afforded a VA examination.  Motor strength in the upper extremities was 5-/5.  Sensation was intact to pinprick, light touch, and vibration in all extremities.  There was no Tinel's sign at the wrist or elbow.  There was no Babinski sign.  The examiner did not feel that the Veteran had peripheral neuropathy, but noted that she would need to complete an EMG procedure, particularly for the left upper extremity since she stated that most of her problems are in that area.  

In a November 2009 addendum, it was noted that the EMG had been performed in October 2009.  The EMG was indicative that she had a demyelinating and axonal loss on the left side involving sensory nerve fibers, both sides were affected with a moderate degrees on the left side and a mild to moderate degree on the right side.  It was noted that carpal tunnel syndrome was one of the most common complications of nerve fiber entrapment due to diabetes mellitus.  There was no indication of a radiculopathy.  In March 2010, a VA examiner reviewed the EMG.  The examiner stated that although the Veteran's complaints of tingling in the feet in the context of diabetes mellitus suggested she might have a peripheral polyneuropathy, the clinical examination showed preserved sensation to all modalities of the feet and preserved muscle stretch reflexes, arguing against the presence of a peripheral polyneuropathy.  It was noted that diabetes mellitus can sometimes affect the small unmyelinated axonal fibers to cause a burning pain and numbness without significantly affecting the EMG.  The examiner indicated that the Veteran had bilateral carpal tunnel syndrome in the upper extremities, but stated that it was speculative as to whether that disability was present in the military.  In March 2010, a VA examiner noted that the Veteran had a history of seeing a private neurologist in 2003 for episodic numbness on the right side which switched to the left side.  Formal sensory testing was normal.  Motor strength testing, however, had shown variable weakness in the limbs, suggesting a volitional component.  The cause for the numbness was not clear, but it was noted that it might have been due to a migraine or a TIA.  Neuropathy and carpal tunnel syndrome were not considered as an etiology.  A current EMG suggestive mild to moderate changes consistent with carpal tunnel syndrome which was moderate on the left.  The examiner noted that it was speculative that carpal tunnel syndrome began in the military.  

In viewing the evidence in its totality, the Veteran reported to his private neurologist in 2003, which was close in proximity to service, that she had experienced neurological dysfunction beginning two years before.  There have been variations in the Veteran's diagnoses.  However, the recent neurological testing showed that she has bilateral carpal tunnel syndrome rather than peripheral neuropathy.  Although the VA examiner indicated that it could not be determined without resorting to speculation whether this disorder began in service, the Board finds credible and probative the Veteran's statements to his private neurologist that his problems began 2 years before, which would have been during service.  These statements are credible and probative since the Veteran was clearly seeking relief for this problem and was being forthcoming in his medical history.  This dates the onset of the bilateral carpal tunnel syndrome to about 2001, during the Veteran's period of wartime service.  Thus, service connection is warranted for bilateral carpal tunnel syndrome, claimed as peripheral neuropathy.  With regard to the left lower extremity, the Veteran does not have peripheral neuropathy, but has radiating symptoms related to his low service-connected low back disorder.  Thus, the left lower extremity disability is considered part and parcel of the low back disorder and will be addressed below.  

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Concerning claims where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Low Back

The Board notes that the schedular criteria for rating the spine have been amended during the pendency of the Veteran's appeal.  

First, just prior to the grant of service connection, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Then, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability all pertinent criteria pertaining to ratings of the spine.

From October 1, 2002, to July 8, 2005

The Veteran was afforded a VA examination in May 2003.  Forward flexion of the spine was to 90 degrees and she was able to touch her toes and return to a standing position without much discomfort.  She was able to extend 20-30 degrees without any discomfort.  Lateral flexion and rotation were also about 30 degrees and without discomfort.  She had normal and symmetric patellar and Achilles tendon reflexes bilaterally.  There was normal sensation to light touch and palpable pedal pulses.  Babinski's was negative and there was no clonus.  Straight leg raise and tension sign were negative.  The Veteran was able to toe walk, heel walk, and perform tandem heel-toe gait with good balance and coordination.  She was non-tender with no muscle spasms.  The diagnosis was mechanical low back pain.  It was noted that pain could further limit functioning, but it was not feasible to attempt to express this in terms of additional limitation of motion.  

In June 2003, the Veteran was afforded a neurological examination.  It was noted that the Veteran had good range of motion of her back and that she could bend over and touch her toes.  There was no current back pain.  

During the applicable time period, the former rating criteria were initially in effect and a 10 percent rating was assigned under Diagnostic Code 5295.  

Under Diagnostic Code 5292, limitation of motion of the lumbar spine was rated as 10 percent disabling when mild, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.  

In this case, the Veteran's limitation of motion was slight.  As such, a rating in excess of 10 percent was not warranted.  Thus, a higher rating under that code is not for assignment.

Under Diagnostic Code 5293, a 10 percent rating was assigned for mild intervertebral disc syndrome the criteria applicable to intervertebral disc syndrome; a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and the rating schedule provided a 60 percent rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.  Since moderate neurological symptoms were not shown, a higher rating also is not warranted under this case.  

Under Diagnostic Code 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  A maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Veteran had pain on motion.  However, she did not exhibit muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  Thus, a 20 percent evaluation was not in order under that code.

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran did not have a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, the evidence showed that the Veteran retained significant motion of the spine.  Therefore, rating premised on ankylosis is not warranted.  

The most applicable code was Diagnostic Code 5295.  For the reasons stated above, a higher rating is not warranted under that code or any other.  

Therefore, a rating in excess of 10 percent for October 1, 2002, to July 8, 2005 is not assigned.  Although the period in question stretches into the amended version of the rating schedule, the pertinent medical evidence is dated under the old version, with only supporting clinical records for those findings dated during the later time.  

From July 9, 2005

On July 9, 2005, the Veteran was afforded another VA examination.  Range of motion of the back on forward flexion was zero to 60 degrees  and had extension of zero to 20 degrees.  She had pain past 40 degrees of flexion and past 15 degrees of extension.  Lateral rotation and bending in both directions was from zero to 20 degrees with pain at 15 degrees.  There was 5/5 strength of quad and hamstrings function.  She had 4+/5 strength in gastroc soleus function bilaterally, with 5/5 strength on some occasions.  Repetitive motion caused increased pain, but not additional loss of motion.  X-rays revealed L5-S1 disc narrowing as well as facet sclerosis at L4-5 and L5-S.  There was an L4 on L5 spondylolisthesis and a Parr's defect at L4 consistent with a Grade 1 spondylolisthesis.  

A VA examination report dated in August 2005 shows that there was some mild tenderness to palpation in the paraspinal musculature.  She had no pain in the sciatic notch.  There was 5/5 strength in the quads, tibialis, anterior, EHL, and gastrocs.  The Veteran reported pain and would not forward flex.  Extension was to 10 degrees.  Lateral rotation and bending were to 20 degrees.  Repetitive motion did not cause additional pain or loss of motion.  X-rays were consistent with the prior examination.  

In September 2005, L.C., D.C., reported that the Veteran had a long history of low back pain, but she was responding to care and improving.  

A VA examination report dated in September 2005 shows that she exhibited low back pain when trying to do straight leg raising.  However, on deep tendon reflexes, she had a slightly brisk 2+ bilateral upper extremity reflexes at  the biceps and triceps and brachioradialis.  

December 2006 VA outpatient records noted that the Veteran was using a Tens unit on and off for back pain.  She had an exacerbation of the back pain.  She had another exacerbation in February 2007.  

Private records dated in 2009 reflect physical therapy treatment for the Veteran's complaints of low back pain with pain radiating down her left lower extremity.  There was no loss of bowel or bladder function.  There was no motor function loss in the lower extremities.  June 2009 x-rays showed a little degeneration in the lower lumbar spine and some anterolisthesis.  The assessment was lumbago.  A June 2009 MRI revealed multilevel lumbar disc and facet disease with bilateral foraminal narrowing at L4-5 and L5-S1.  July 2009 records show that she was able to flex her lumbar spine to 20 degrees, extend to 20 degrees, and sidebend in each direction to 20 degrees.  She could not perform abdominal or back extensors due to pain and muscle spasms.  Strength was 4/5 in all areas.  Neurological evaluation revealed that she had off and on numbness to both fingertips, to the hip/groin, down to the feet.

In August 2009, the Veteran was afforded a VA examination.  The Veteran reported that she had low back pain and used either a back brace or a cane which helped minimally.  She described having daily flare-ups when she attempted to lifted things or did not have a brace.  She also had daily pain of 10/10 on a scale of 1-10, with 10 being worse.  There had been no surgery.  She had had x-rays and physical therapy, but no MRI.  She stated that she could walk 1-2 blocks, but her ability to walk was limited.  Examination revealed tenderness to palpation over the lower lumbar spine.  She was unwilling to cooperate with range of motion examination.  She would flex to 10 degrees and she stated that it caused pain.  She was unwilling to extend.  She was unwilling to rotate or laterally bend.  After repetitive range of motion, neither pain nor limitation of motion changed.  She had 5/5 strength in her hip flexors, quadriceps, hamstrings, tibialis anterior, gastroc soleus, EHL, and FHL.  She was sensate to light touch throughout and had brisk capillary refill.  She had 2+ patellar reflexes.  She had negative straight leg raising.  The diagnosis was L4-5 Grade 1 spondylolisthesis and moderate degenerative joint disease of the spine, as confirmed on x-ray.  X-rays also showed some degenerative changes.  Although it was feasible that she could have more pain or loss of motion after activity, but the examiner could not state how much as that assessment would be speculative.  

A March 2010 computerized tomography performed by VA revealed degenerative disc disease.  

The revised, or "new," criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The next revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2004-2010).

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to rating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged from the revised criteria of September 23, 2002.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

The Board must consider the applicable versions of the rating criteria.

Under the former rating codes, Diagnostic Codes 5285, 5286, and 5289 remained inapplicable as there was no demonstrable deformity of a vertebral body nor was there ankylosis.  

The Veteran demonstrated moderate to severe limitation of motion under Diagnostic Code 5292.  However, she also demonstrated pronounced intervertebral disc syndrome.  She complained of radiating pain into the extremities and exhibited demonstrable muscle spasm, as noted by the private examiner.  She described having little intermittent relief.  In considering the old codes in effect, a 60 percent overall rating for pronounced intervertebral disc syndrome could be assigned.  

Alternatively, separate ratings for orthopedic and neurological impairment.  In this case, since severe limitation of motion was shown, a 40 percent rating could be assigned for orthopedic disability.  This is the highest rating available under Diagnostic Code 5292.

Turning to neurological impairment, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Veteran had radiating pain in both lower extremities as well as numbness.  However, there was no motor dysfunction or loss of motion due to this problem in the knees or feet.  Accordingly, a 10 percent rating for mild neurological impairment of each lower extremity is warranted.  The combined rating for the 40 percent orthopedic disability under Diagnostic Code 5292 and the two 10 percent ratings for neurological impairment of each lower extremity combined to an overall 50 percent rating.  See 38 C.F.R. § 4.25.  

The Veteran did not exhibit other neurological impairment due to the back disability, such as bowel or bladder dysfunction, so an additional rating on that basis may not be assigned.  Further, the effects of disc disease on each spinal segment are not clearly distinct, so each segment may not be rated individually.  Finally, the Veteran did not have "incapacitating episodes," per the definition in the rating code.  Thus, a higher rating on that basis is not warranted.  

With regard to range of motion under the latest version of the rating schedule, the Veteran would need to demonstrate ankylosis, which she does not exhibit.  Thus a higher rating on that basis may not be assigned.  

Accordingly, the highest rating which may be assigned from July 5, 2009, onward is a 60 percent disability rating based on neurological impairment (to include both lower extremities) under Diagnostic Code 5293 (2002).  

Bilateral Plantar Fasciitis

The Veteran was afforded a VA examination in May 2003.  She had normal contours and anatomy of the feet.  There was no deformity or asymmetry.  There was normal maintenance of the longitudinal arch.  The heels had a normal amount of valgus and normal inversion upon heel rise.  There was 5/5 motor strength throughout.  No heel cord contracture was present.  The subtalar joints were subtle.  The Veteran had mild tenderness to palpation at the origin of the plantar fascia.  There was no tenderness at the insertion of the Achilles tendon.  There was no nodularity of the plantar fascia.  There were no other areas of tenderness.  Sensation was normal to light touch and palpable pulses.  The diagnosis was bilateral plantar fascia.  It was noted that pain could further limit functioning, but it was not feasible to attempt to express this in terms of additional limitation of motion.  

VA and private outpatient records dated 2003-2004 document complaints of plantar fasciitis pain.  The Veteran had inserts/orthotics for her shoes for relief.  She reported having had cortisone injections.  There was tenderness in the mid tarsal area.  It was noted that the Veteran had a possible stress fracture.  

A VA examination report dated in October 2004, shows that examination of the feet revealed no obvious abnormalities to her skin or abnormal alignment except that she had a hind foot.  The hind foot was in neutral.  She performed a varus with heel raise.  She had tenderness to palpation over her plantar fascia greatest with the insertion.  She was able to dorsiflex her ankle passively to 10 degrees with her knee flexes. She did not have any painful motion through her ankle or foot, but was markedly tender to palpation over her plantar fascia.  She had normal sensation in all toes and normal motor function.  Her right foot exhibited similar findings.  Both feet had normal appearing arches.  X-rays of the right foot were negative.  X-rays of the left foot revealed a healed stress fracture at the base of the second metatarsal.  The diagnosis was bilateral plantar fasciitis.  It was noted that pain could further limit functioning, but it was not feasible to attempt to express this in terms of additional limitation of motion.  

The Veteran was afforded a VA examination in July 2005.  The Veteran had about 5 degrees of dorsiflexion and about 45 degrees of plantar flexion at both ankles.  There was pain past neutral dorsiflexion pointing over the origin of her plantar fascia.  She was tender over the origin of her plantar fascia bilaterally and about her arch.  She had a normal gait pattern.  She was able to do a toe raise, although she said that this movement caused her pain in the plantar fascia of the arch.  There were no callosities noted.  She had palpable pulses.  She had normal posture.  Raising on her toes and heels caused pain.  There was no pain on range of motion of her joints distal to her ankle.  There was some normal hindfoot alignment, the hindfoot went into varus when she plantar flexed her foot and did a toe rise.  Repetitive movement did not cause increased pain or further loss of motion.  The diagnosis was bilateral plantar fasciitis.

A VA examination report dated in August 2005, shows that the Veteran had about 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  She had some pain at the origin of her plantar fascia with her left side being worse than her right side.  She had approximately 10 degrees of inversion and eversion of the subtalar joint.  Repetitive motion did not result in additional pain or limitation of motion.  The diagnosis was bilateral plantar fasciitis.  

A VA examination report dated in September 2005 shows that she had been using a cane due to her feet disorder.  She reported that her feet hurt.  

February 2007 outpatient records noted that the Veteran reported painful heels.  She had experienced modest improvement with the use of new orthotics.  There was tenderness and pain in the areas of the plantar surface of the calcaneous of the medial tubercle and along the plantar fascia.  The pain was resulting in a limp.  

In August 2007, a VA examiner noted that the Veteran had undergone steroid injection in her heels, been put on medications, and had been given exercises and orthotics for her plantar fasciitis.  She still had radiating pain and her prognosis was poor.  

April 2009 VA outpatient records indicated that the Veteran ambulated with an abnormal gait, using short steps due to pain the soles of her feet.  She was unable to heel or toe walk.  Romberg was negative.  June 2009 records noted that the Veteran had received treatments for her plantar fasciitis, such as steroid infections in her heels, stretching exercises, oral pain fillers, and wearing orthotics.  Clinical examination revealed pain and tenderness of the plantar surface of the calcaneous in the area of the medial tubercle of both feet.  Also, there was tenderness along the course of the plantar fascia.  The heel area was not swollen and there was no redness or evidence of cellulitis.  The pain radiated to the leg and caused the Veteran to walk with a limp.  The Veteran had a high arch type of foot which was contributory, given the chronic nature of the condition.  Given the poor history of the failed treatment measures, the prognosis was poor.  

In August 2009, the Veteran was afforded a VA examination.  On her right foot, it was mildly tender to palpation over the origination of the plantar fascia.  She was also tender to palpation over the medial band of the plantar fascia.  Dorsiflexion of the ankle was to 10 degrees, plantar flexion was 30 degrees, eversion was 10 degrees, and inversion was 20 degrees.  After repetitive motion, pain and range of motion were unchanged.  The Veteran had nonpainful manipulation of the foot .  The Achilles was slightly valgus.  There was no evidence of abnormal weight bearing.  On her left foot, it was mildly tender to palpation over the origination of the plantar fascia.  She was also mildly tender to palpation over the medial band of the plantar fascia.  Dorsiflexion of the ankle was to 10 degrees, plantar flexion was 30 degrees, eversion was 10 degrees, and inversion was 20 degrees.  After repetitive motion, pain and range of motion were unchanged.  The Veteran had nonpainful manipulation of the foot .  The Achilles was slightly valgus.  There was no evidence of abnormal weight bearing.  X-rays were unremarkable on the left.  On the right, there was some mild spurring at the origination of the plantar fascia.  

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5276 governs ratings for flatfoot, and plantar fasciitis is being rated by analogy.  When it is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral involvement and a 30 percent rating for unilateral involvement.  When it is severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for bilateral involvement and a 20 percent rating for unilateral involvement.  When it is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral involvement.  

The Board notes that on August 30, 2007, a VA podiatrist stated that the Veteran had a poor prognosis and basically stated that her condition was worse.  This statement was subsequently supported by clinical evidence.  Prior to August 3, 2007, the Veteran did not exhibit severe disability.  She did not have marked deformity, swelling, or callosities.  However, as of that date, the Veteran exhibited severe, but not pronounced disability.  She did not have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo Achilles on manipulation.  Accordingly, an increased rating of 30 percent for bilateral involvement is warranted from August 30, 2007.

Trigger Thumb, Left Hand

In May 2003, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she had pain which would be relieved for a period of time following an injection.  Examination revealed a palpable nodule of flexor tendon to her thumb.  There was also a palpable triggering underneath the A1 pulley.  This was really nontender at the time of the examination because the Veteran had just had an injection.  There was normal sensation and full excursion of the tendon with normal motion and good capillary refill.  The diagnosis was trigger thumb of the left hand.  It was noted that pain could limit functioning, but it was not feasible to attempt to express this in terms of additional limitation of motion.  

VA outpatient records reflect that in December 2003, the Veteran reported that his trigger thumb only responded to injections.  In September 2004, it was noted that he Veteran's trigger thumb was not active at that time.  

In October 2004, the Veteran was afforded a VA examination.  At that time, the Veteran related that when her left thumb was triggering, it would trigger every day, but after an injection, she had a couple of months of relief.  Examination revealed full motion at the base of the thumb.  She had some mild grind symptoms at the base of her trapezium and metacarpal joint.  She had full flexion and extension of her thumb.  She had no active triggering.  The examiner could not palpate a nodule in the flexor near the A1 pulley without active or passive triggering of her finger.  She had normal sensation and the thumb was normal in appearance.  The diagnosis was left hand trigger thumb.  It was noted that pain could further limit functioning, but it was not feasible to attempt to express this in terms of additional limitation of motion.  

In May 2005, the Veteran reported that she was doing well, but had experienced one episode of triggered 2-4 nights before.  Her thumb felt stuck and she had to pop it loose.  There was no active triggering or palpable triggering on examination.  

A VA examination report dated in July 2005 shows that he Veteran had trigger thumb and an injection and surgery were being considered.  There was some pain at the extremes of flexion.  There was no loss of motion or strength on repetitive motion, but she had to stop gripping and had some fatigability due to pain.  

In a September 2005 VA examination, the Veteran reported having discomfort when trying to grip which interfered with her ability to pick up objects.  

A VA examination report dated in August 2009, shows that the Veteran described her past medical interventions, including injections.  She stated that she had stopped the medical interventions.  Examination of the left hand showed her to be nontender to palpation throughout.  After repetition, neither pain nor range of motion changed.  Triggering was only shown in the ring finger.  She was sensate to light touch in both radial and ulnar borders.  She had brisk capillary refill.  She had no gaps in her fingers when trying to make a fist or oppose the thumb.  The diagnosis was left ring trigger finger.  There was no diagnosis with regard to the thumb.  

Neurological evaluation report in March 2010 noted that the Veteran had a history of a left trigger thumb.  Current left trigger thumb disability was not noted.  

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5299-5224.

The Veteran's left thumb disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5224, pertaining to ankylosis of the thumb.  Under that diagnostic code, a 10 percent disability evaluation is contemplated for favorable ankylosis of the major or minor thumb.  A 20 percent disability evaluation is warranted for unfavorable ankylosis of the major or minor thumb.  A Note following Diagnostic Code 5224 provides that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

Additionally, the rating criteria for evaluating ankylosis of the thumb provide that if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as an amputation at the metacarpophalangeal joint or through proximal phalanx. If both the carpometacarpal and interphalangeal joints are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is fixed in a favorable position. If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as unfavorable ankylosis. If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as favorable ankylosis.

In this case, the Veteran is rated by analogy per 38 C.F.R. § 4.20.  The Veteran has had episodes of a trigger thumb, but that disability is not consistently present.  During the appeal period, there was only one active episode of triggering noted.  Even if there were additional episodes, based on the reports of the Veteran and the clinical record, they would not equate to a finding of unfavorable ankylosis of the major or minor thumb.  At most, there is some weakness and pain of the left thumb, both adequately compensated within the current 10 percent rating, particularly since left thumb triggering is not present the vast majority of the time in the appeal period.  Accordingly, an higher rating is not warranted.  

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.


Anterior Membrane Dystrophy

In June 2003, the Veteran was afforded a VA eye examination.  On examination, the Veteran's visual acuity in the right eye uncorrected was 20/200 at near and 20/300 at far.  Right eye visual acuity corrected to 20/25 at near and 20/20 at far.  The Veteran's visual acuity in the left eye uncorrected was 20/400 at near and 20/300 at far.  Left eye visual acuity corrected to 20/30 at near and 20/30 at far.  The refractive error on manifest refraction was +4.00-1.50 times 85 which equaled 20/20 in the right eye; +3.25-1.50 times 85 equaled 20/30 in the left eye; add +2.00 which equaled 20/20 in the right eye.  The external examination revealed ptosis of the left eye.  The pupils were reflective with no relative afferent pupillary defect.  Motility was full with no diplopia.  Intraocular pressures were 11 mmHg and 10 mmHg in the right and left eye, respectively.  The slit lamp examination showed normal lids, lashes, conjunctiva, and sclera.  Mild anterior basement membrane dystrophy was noted in the peripheral cornea of both eyes.  There were no central corneal lesions seen in either eye.  The anterior chambers were deep and quiet in both eyes.  The iris and lens were normal in both eyes.  The dilated fundus examination was normal limits in both eyes.  Cup/disc ration was 0.3 in both eyes with healthy intact rims.  The Veteran did not complain of diplopia and there was no diplopia elicited on examination.  The visual fields were plotted on the Goldmann perimeter utilizing the III/4e isopter and the visual fields were moderately contsricted in the right eye and severely constricted in the left eye.  The diagnoses were history of anterior membrane dystrophy in both eyes, no active recurrent erosion and only mild peripheral corneal disease noted; visual field constriction in both eye with no associated ocular pathology; and hyperopia with presbyopia in both eyes.  The examiner commented that the generalized constriction of the visual fields that was present in both eyes had no anatomical correlation based upon the current examination.  Therefore, no etiology could be found for this finding.  

In June 2003, the Veteran was also afforded a neurological examination.  At that time, it was noted that the Veteran had a slight droop of the left eyelid that had been there for about 8 years.  She had swelling in the left eyelid.  She was able to retract and close the eyelid at will.  She had normal extraocular muscle movement of both eyeballs, again noted dilation of both pupils due to recent instillation of medication on the prior eye examination.  Fundi showed sharp disc bilaterally with no papilledema.  

A June 2005 examination revealed dry eye syndrome (DES) in both eyes.  Vision was 20/20-1 in the right eye (OD) and 20/30+2 in the left eye.  

The Veteran was afforded a VA examination in September 2005.  It was noted that she had a slight ptosis of the left lid which had been present for many years.  Her pupils were round, reactive to light and accommodation.  

In April 2009, a VA examiner indicated that the Veteran had previously been diagnosed with anterior basement corneal dystrophy with associated recurrent corneal erosions.  This condition was caused by faulty connections between several different layers of the cornea.  As a result, the outermost layer was prone to disconnect itself from the other corneal layers, leaving the underlying nerves exposed.  Once this occurs, the examiner stated that patients will feel different layers of pain depending on how much of the layer eroded.  This condition was considered chronic.  For the Veteran, the examiner explained that the symptoms of pain or irritation continued to occur intermittently throughout the day which interfered with daily activities.  The VA physician indicated that the Veteran had been recalcitrant to multiple treatments, including artificial tears, sodium chloride drops/ointment, oral antibiotics, and topical allergy medications.  On clinical examination, her cornea had been noted to at times be "clear;" however, symptoms of the condition continued to occur and microerosions often are not visible to the examiner.  Hence, the "clear" notations.  In addition, the Veteran's vision continued to fluctuate, ranging from 20/25 to 20/60.  The VA physician felt that the vision fluctuations and symptoms would continue.  

In August 2009, the Veteran was afforded a VA examination.  At that time, she reported that she had watering eyes and blurred vision.  Her visual acuity uncorrected was 20/200 in the right eye on distance and near vision.  Corrected, her vision was 20/50 on distance and 20/30 on near vision.  In the left eye, her uncorrected vision was 20/300 on distance and 20/200 on near vision.  Corrected, the vision was 20/50 on distance and 20/30 on near vision.  In the right eye, slit lamp findings were abnormal.  The Veteran had meibomian gland dysfunction (MGD) which was mild.  The sclera and conjunctiva were white and quiet.  The cornea was arvus, rapid TBUT, but there was no epithelial basement dystrophy.  The anterior chamber was deep/quiet.  The iris was flat and round.  The lens was clear.  The eye lens was intact.  The findings in the left eye were the same, except the Veteran also had a ptosis, levator dehiscence.  Tonometry pressure in both eyes was 15.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of injury, lagophthalmos, symblepharon, nystagamus, eyelash loss, or eyebrow loss.  The visual field test with Goldmann performed was completely unreliable.  The technician said that the Veteran was unable to keep his eyes open during the exam and the visual field results were commiserate with the report.  The visual fields were full to confrontation.  The diagnosis was dry eyes and there was no effect on daily activities.  It was noted that the Veteran was retired due to migraine headaches.  The examiner indicated that the Veteran had bilateral dry eyes with rapid TBUT indicating MGD as a causative agent which she treated with artificial teas.  The examiner noted that dry eyes were a cause of fluctuating vision and common in the general population, particularly with women the Veteran's age.  This was unrelated to her diabetes mellitus.  The examiner further noted that the Veteran was service-connected for anterior basement membrane dystrophy of both eyes, but the examiner, after examining the Veteran and reviewing her records, did not believe that she had this disorder.  She had no signs of corneal epithelial irregularity in either eye.  There was only one records dated in May 2005 where she reported having any corneal erosions.  However, there was never any visual documenting the typical irregular epithelium noted in the disease.  Additionally, this was a disease that typically became symptomatic in people in their late 20's and 60's, if at all.  The examiner felt that the cause of the fluctuating vision was her dry eyes.  

Thereafter, internet treatise evidence was received providing an explanation of epithelial basement membrane dystrophy as well as other corneal problems.  

The Veteran has been assigned a 10 percent rating under Diagnostic Code 6099-6009.  Using Diagnostic Code "6099," signifies the RO's application of a closely analogous Code due to the lack of a diagnostic code specific to the unlisted disability of the eye.  38 C.F.R. § 4.27.  This disability has been analogously rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009, for an unlisted disability involving an unhealed injury of the eye.

The Board initially notes that, although the criteria for rating disabilities of the eye were recently revised, effective December 10, 2008; these new criteria only apply to new claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  The Veteran's claim was filed prior to that date..

Under Diagnostic Code 6009, an unhealed injury of the eye, in chronic form, is to be rated from 0 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A review of the record shows that there is not uniformity as to whether the Veteran actually has anterior membrane dystrophy.  Assuming that the diagnosis is correct, at worse, according to the April 2009 report, the Veteran has fluctuating corrected vision ranging between 20/25 to 20/60.  In applying the rating code, the Veteran's corrected vision is not as severe as 20/70 in either eye.  The examinations consistently reported corrected visual acuity ranging between 20/20 to 20/50, with the April 2009 examiner also indicating that it ranged to 20/60.  As such, the highest rating available to the Veteran based don his impairment of central visual acuity is 10 percent, the currently assigned rating.  

In order for a higher rating to be warranted under another code, the Veteran would have to have incapacitating episodes, which he has not had; related tuberculosis, which he has not had; related glaucoma, which he has not had; a related malignant neoplasm of the eyeball, which he has not had; related trachomatous conjunctivitis, which he has not had; related ectropion or entropion, which he has not had; related lagophthlamos, which he has not had; related disorder of the lacrimal apparatus, which he has not had; aphakia or dislocation of the crystalline lens, which he has not had; paralysis of accommodation, which he has not had; related loss of at least the interior half of the visual field, which he has not had; or related bilateral concentric contraction of the visual field with the remaining field of 31 to 45 degrees (or less).  

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.

Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 49.  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for mechanical low back pain from October 1, 2002 to July 8, 2005, but the evidence supports a higher rating of 60 percent for mechanical low back pain with degenerative joint disease at L5/S1 and spondylolisthesis at L4 on L5, from July 9, 2005.  The preponderance of the evidence is against a rating in excess of 10 percent for bilateral plantar fasciitis prior to August 30, 2007, but the evidence supports a higher rating of 30 percent for bilateral plantar fasciitis from August 30, 2007.  The preponderance of the evidence is against a 10 percent rating for both left trigger thumb and anterior basement membrane dystrophy.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities, beyond what is contemplated in the rating code for those disabilities.  The Veteran has been awarded a total disability rating based on individual unemployability based on consideration of all of his service-connected disabilities, including those not on appeal at this time.  

In short, there is nothing in the record to indicate that this service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.  

From October 1, 2002, to July 8, 2005, a disability rating greater than 10 percent for mechanical low back pain is denied.  

From July 9, 2005, a 60 percent disability rating for mechanical low back pain with degenerative joint disease at L5/S1 and spondylolisthesis at L4 is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to August 30, 2007, a disability rating greater than 10 percent for bilateral plantar fasciitis is denied.  

From August 30, 2007, a 30 percent rating for bilateral plantar fasciitis is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating greater than 10 percent for left trigger thumb is denied.  

A disability rating greater than 10 percent for anterior basement membrane dystrophy is denied.  

____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


